Citation Nr: 1426673	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In the February 2011 rating decision, the RO awarded service connection for PTSD with an initial rating of 50 percent, effective August 23, 2010, and denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In March 2011, the Veteran filed a notice of disagreement only as to the initial rating for PTSD and the denial of service connection for tinnitus.  In September 2011, the RO issued a statement of the case, and the Veteran filed a substantive appeal in October 2011.

In a December 2011 rating decision, the RO awarded service connection for tinnitus and increased the initial rating award for PTSD with depressive disorder NOS to 70 percent, effective August 10, 2010.  As the award of service connection for tinnitus constitutes a full grant of the benefit sought on appeal, the issue of tinnitus is not before the Board.  Additionally, the remaining claim on appeal has been characterized as shown on the first page of the decision to reflect the increased rating for PTSD with depressive disorder NOS awarded in the December 2011 rating decision.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in January 2012 and March 2012 statements, which were confirmed in a May 2014 statement by the Veteran's representative, the Veteran withdrew his appeal.   



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, in January 2012 and March 2012 statements, which were confirmed in a May 2014 statement by the Veteran's representative, the Veteran withdrew his appeal.  Specifically, the Veteran indicated that he was satisfied with the 70 percent rating assigned for his PTSD with depressive disorder NOS and requested that his appeal be withdrawn.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


